UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6983


CARL CAMPOS,

                Petitioner - Appellant,

          v.

WARDEN, FEDERAL CORRECTIONAL INSTITUTION, ESTILL, SC,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:15-cv-00525-TMC)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before WILKINSON and    THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl Campos, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carl       Campos,    a    federal       prisoner,       appeals    the     district

court’s    order    accepting      the       recommendation        of   the    magistrate

judge     and    denying       relief    on       his   28    U.S.C.    § 2241     (2012)

petition.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        Campos v. Warden, Fed. Corr. Inst., No. 2:15-

cv-00525-TMC       (D.S.C.      June    8,    2015).         We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2